PER CURIAM.
A. P. Harris appeals the denial of his motion to vacate his judgment and sentence for carrying a concealed weapon, to wit: a pistol. The motion was filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. Appellant contends that his conviction is invalid because a pistol is not a firearm.
We disagree. The First District has recently held that a pistol is a firearm within the meaning of Section § 790.001(6), Florida Statutes (1977). Martin v. State, 367 So.2d 1119 (Fla. 1st DCA 1979). We agree with our sister court and therefore affirm the trial court’s denial of appellant’s motion.
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.